t c memo united_states tax_court dixie van aernam petitioner v commissioner of internal revenue respondent docket no filed date r claims that p is liable as a transferee of h for deficiencies in h’s income taxes p and h contracted to buy property p and two others contributed to the purchase_price deed number one conveyed the property from the seller to p alone deed number two conveyed the property from the seller to h alone subsequently by deed number three h conveyed the property to p alone r claims that deed number three was a fraudulent transfer under the uniform fraudulent transfer act fla stat ann secs through west r relies exclusively on the stipulated facts to establish the elements of a fraudulent transfer p’s testimony contradicts inferences to be drawn from the stipulated facts r has failed to carry his burden_of_proof that the transfer was fraudulent held p has no transferee_liability under sec_6901 i r c dixie van aernam pro_se michael d zima for respondent memorandum opinion halpern judge by notice of transferee_liability dated date respondent claims that petitioner is liable as a transferee of property of steven w van aernam steven for deficiencies in steven’s income taxes for through since respondent believes that at the time of transfer the value of property transferred by steven to petitioner was dollar_figure respondent limits his claim to that amount less dollar_figure paid_by petitioner for the property plus interest the sole issue for decision is whether petitioner is liable in the amount of respondent’s claim as a transferee of property of steven unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and will not therefore separately set forth our findings_of_fact we will make additional findings_of_fact ' respondent determined deficiencies additions to tax and penalties totaling dollar_figure with respect to steven w van aernam’s steven’s federal_income_tax liabilities for such years as we proceed our discussion under the heading background is drawn principally from the facts and exhibits stipulated by the parties background petitioner resided in daytona beach florida at the time the petition was filed petitioner is married to steven together the van aernams and they have been married since date the pelican avenue property sometimes the property is a parcel of real_property located in volusia county florida as relevant to this case the property was first owned by sandra l archer who sometime in offered the property for sale phillip niles a real_estate broker representing steven contacted ms archer and informed her that the van aernams were interested in buying the property and building a house upon it by a document entitled contract for sale and purchase the sale contract ms archer agreed to sell and the van aernams agreed to buy the property the sale contract describes the property as a vacant lot the sale contract provides that the purchase_price purchase_price is dollar_figure dollar_figure of which is to be deposited in escrow with a broker thomas archer and the remaining dollar_figure of which is to be paid within days of the contract ms archer and the van aernams executed the sale contract on october and respectively the parties - - have stipulated the following with respect to payment of the purchase_price pursuant to the sale contract dollar_figure in cash was given to thomas archer a real_estate broker and husband of sandra l archer to hold in an escrow account on date an additional dollar_figure was paid to sandra l archer via a cashier’s check purchased by mr john k richards mr niles the broker who represented steven wrote a letter to respondent’s counsel in this case that letter dated date is headed statement of facts and among other things it states i had sandra archer sign contract on oct as the seller and mr and mrs van aebrnam signed the following day oct as the buyers at that time mr van aebernam went to mrs van akrnam who was then residing at a separate residence we obtained the deposit in cash from her and she signed contract and initialed changes made in the contractual terms on the contract we then left with the deposit and it was delivered to tom archer’s escrow account who is a broker and husband of the seller on date steven was arrested and charged with trafficking in cocaine possession of cannabis over grams together the drug charges and the unlawful possession of a firearm by a convicted felon there are in evidence copies of two papers purporting to convey the property from ms archer the first is entitled quit claim deed the first guitclaim deed executed on date and conveying the property to petitioner the second is entitled - - warranty deed the first warranty deed executed on date and conveying the property to steven both the first gquitclaim deed and the first warranty deed were recorded with the clerk of courts volusia county florida sometimes the clerk the first warranty deed was recorded first on date and the first gquitclaim deed was recorded second on date on date volusia county filed a notice of lis pendens against the van aernams concerning their property located pincite ridge avenue holly hill florida on date steven executed a quitclaim_deed the second quitclaim_deed conveying the property to petitioner the second quitclaim_deed was recorded with the clerk on date on date steven was under indictment on the drug charges on date steven having been convicted of the drug charges was sentenced to a 15-year term of imprisonment and fined dollar_figure the following is the text of a letter dated date from david c robinson attorney at law to steven who was then in prison enclosures omitted -- - re pelican avenue vacant lot dear steve john thumper richards has asked me to assist him in recovering some of the money he invested in the above referenced property enclosed herewith is a copy of the dollar_figure check representing his portion of the purchase_price the assessed value is dollar_figure with the actual value being somewhat more i have enclosed a quit claim deed for your consideration execution thumper would like to purchase your interest for a fair amount this transfer could be accomplished by you sending the executed quit claim deed to your wife then thumper could give her a cashier’s check in exchange for the deed please call collect either myself or thumper to discuss this further sincerely s david c robinson attorney at law on date sun beach investments inc purchased the property from petitioner for dollar_figure by notice_of_deficiency dated date respondent determined deficiencies and additions to tax totaling dollar_figure with respect to steven’s federal_income_tax liabilities for through - discussion i introduction as stated we must determine whether petitioner is liable for the amount of respondent’s claim as a transferee of property of steven sec_6901 addresses the liability of a transferee of property transferee for certain taxes including income taxes of the transferor of such property transferor pertinent provisions of sec_6901 are set forth in the margin ’ sec_6901 transferred assets a method of collection the amounts of the following liabilities shall except as hereinafter in this section provided be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred income estate_and_gift_taxes -- a transferees the liability at law or in equity of a transferee of property -- of a taxpayer in the case of a tax imposed by subtitle a relating to income taxes ob liability --any liability referred to in subsection a may be either as to the amount of tax shown on a return or as to any deficiency or underpayment of any_tax continued - - sec_6901 imposes no liability on any transferee rather subsection a thereof merely provides a procedure by which respondent may collect from a transferee unpaid taxes owed by the transferor if a basis exists under applicable state law or equity for holding the transferee liable see 357_us_39 100_tc_180 93_tc_475 affd without published opinion 933_f2d_1014 9th cir the burden_of_proof as to transferee_liability is on respondent see rule d see also sec_6902 a il elements of transferee_liability respondent argues that the law of florida governs whether petitioner is liable as a transferee of steven petitioner does not disagree and we look to the law of florida to make that determination respondent directs us to the uniform fraudulent continued h definition of transferee --as used in this section the term transferee includes donee respondent does not bear the burden of proving that the transferor is liable for the tax see rule d see also sec_6902 petitioner assigned error to respondent’s attribution to her of transferee_liability in support of petitioner’s assignment that respondent erred in attributing to her transferee_liability petitioner avers among other things that there are no deficiencies in steven’s taxes petitioner has offered no evidence to support that averment however and she has failed to address it on brief we conclude therefore that she concedes the deficiencies on which respondent’s notice of liability is based see 22_tc_1146 affd 230_f2d_603 2d cir 22_tc_593 roberts v commissioner tcmemo_1996_225 - transfer act ufta fla stat ann secs through west hereafter fla stat sec xxx in particular respondent directs us to fla stat secs and in pertinent part fla stat sec provides that a transfer is fraudulent as to a creditor if the transfer is made with actual intent to defraud the creditor or without the transferor receiving fair consideration in return if the transferor knew or should have known that he would be unable to pay his debts as they became due in pertinent part fla stat sec is entitled transfers fraudulent as to present and future creditors subsection thereof provides as follows a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation a with actual intent to hinder delay or defraud any creditor of the debtor or bob without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or intended to incur or believed or reasonably should have believed that he or she would incur debts beyond his or her ability to pay as they became due subsec thereof which is not reproduced sets forth a number of factors that among others may be considered in continued -- - fla stat sec provides that a transfer is fraudulent as to a creditor if the transferor is or as a result of the transfer will become insolvent and the transferor does not receive fair consideration in return in pertinent part for purposes of the ufta the term insolvency is defined as follows a debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at fair valuation a debtor who is generally not paying his or her debts as they become due is presumed to be insolvent fla stat sec under the ufta if a transfer is fraudulent as to a creditor the creditor may among other remedies obtain avoidance of the transfer to the extent continued determining actual intent under subsec a thereof we describe and discuss some of those factors infra in sec iv d b since respondent does not rely on fla stat sec b we disregard it in the discussion that follows fla stat sec is entitled transfers fraudulent as to present creditors subsec thereof provides as follows a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation necessary to satisfy his claim or recover judgment against the transferee for the lesser_of the value of the asset transferred or the amount of his claim see fla stat secs a and respectively tiil arguments of the parties a respondent’s argument respondent proposes that we find as to third party creditors of steven w van aernam he owned a fee simple interest in the pelican avenue property as of date he transferred his fee simple in the pelican avenue property to petitioner on date respondent argues that such transfer of the pelican avenue property by steven to petitioner was fraudulent with respect to respondent under either fla stat sec or sec as a result respondent asks that in effect we grant respondent a judgment in the amount of dollar_figure the value of the property which value is less than the amount of respondent’s claim plus interest b petitioner’s argument petitioner responds that in fact steven never owned an interest in the pelican avenue property she proposes that we find that initially she not steven acquired the pelican avenue property from the seller sandra l archer she claims that the first warranty deed from ms archer to steven was in error and the second quitclaim_deed from steven to her was given by steven only to undo the mistake of the first warranty deed she concludes t here is no basis in fact for the assertion of transferee_liability against her iv discussion a introduction petitioner’s defense petitioner does not deny that steven transferred the property to her we interpret petitioner’s argument as interposing a defense to respondent’s claim of a fraudulent transfer ie she not steven was the beneficial_owner of the property and if steven held any interest in the property at all he held it on her behalf and he conveyed it to her by the second quitclaim_deed see bender v general klec supply corp fla so fraud on creditor of husband not presumed where it is shown that property transferred to wife was purchased with money that was the separate_property of the wife husband who took title held it in trust for wife and wife was at all times beneficial_owner of property petitioner need not rely on her defense and we will not further discuss it since respondent has failed to carry his burden of proving a fraudulent transfer respondent’s burden to establish a fraudulent transfer respondent must prove that there was a transfer of property from steven to petitioner and with respect to respondent that transfer was fraudulent all within the meaning of fla stat sec or sec b evidence besides the pleadings the record in this case consists principally of the stipulation of facts and a transcript of the testimonies of petitioner and a witness called by respondent to introduce records of assessments and payments pertaining to steven’s taxable years through we have set forth relevant portions of the stipulation of facts under the heading background in presenting his case in chief respondent called only petitioner he asked her whether she could explain the notice of lis pendens filed by volusia county petitioner could not and respondent asked her no further questions he then rested his case petitioner called no witnesses but she testified on her own behalf in pertinent part she testified as follows since she has lived by herself with her two children at the time of the acquisition of the pelican avenue property she and steven were going through a horrible divorce she paid thomas archer the funds deposited in escrow pursuant to the sale contract those funds were derived from dollar_figure received -- from her father-in-law and dollar_figure from insurance proceeds and an inheritance received by her john richards paid dollar_figure towards the purchase_price he was a builder and the plan was to build on the property john richards was supposed to get his money returned at whatever the profit was notwithstanding that there are no documents evidencing mr richard’s participation in the purchase of the property she believed that she was obligated to repay him and she has asked him to hold off collecting until she straightens things out she received the first quitclaim_deed while steven was in jail steve was in jail at that time and i went to get it it was going to be a hard mess all around i was just glad to receive it notwithstanding the sale contract she was worried that she would lose the money she had invested in the property since there had been no closing of the sale steven obtained the first warranty deed in order to deprive her of her interest in the property we are aware that the total of those two amounts is dollar_figure which exceeds a stipulation that dollar_figure was deposited in escrow pursuant to the sale contract we cannot explain that discrepancy or the discrepancy between the stipulation that an additional dollar_figure was paid to sandra l archer by a cashier’s check purchased by john k richards and the copy of an dollar_figure check attached to the letter dated date from mr richard’s attorney to steven we will assume that the deposit made by petitioner was dollar_figure and the amount_paid by john richards was dollar_figure which adds up to the dollar_figure purchase_price for the pelican avenue property specified in the contract of sale c transfer a necessary element of both fla stat secs and is a transfer of property by the debtor the second quitclaim_deed is prima facie evidence of a transfer of the pelican avenue property from steven to petitioner on date the transfer and the transfer date respectively see fla jur 2d deeds sec_1 ‘ deed’ is synonymous with ‘conveyance ’ but cf barr v schlarb so 2d fla dist ct app deed may signify mortgage petitioner having failed to introduce contradictory evidence we find accordingly d fraud with respect to respondent introduction to prove that with respect to the united_states the transfer was fraudulent respondent must prove that it was fraudulent within the meaning of either fla stat sec or sec realistically based on the record before us for respondent to prove fraud within the meaning of fla stat sec respondent must show steven’s actual fraudulent intent or his unreasonable belief that he could pay his debts as they came due see supra note for respondent to prove fraud within the meaning of fla stat sec respondent must show steven’s insolvency see supra note by failing to call any witnesses in support of his case - in chief except for petitioner who was of no help to respondent respondent has limited himself to the stipulated facts and certain inferences that the ufta allows us to draw to carry his burden_of_proof while not free from all doubt with respect to steven’s intent or belief the stipulated facts and inferences we may draw from those facts when considered in light of petitioner’s testimony fail to persuade us that steven had the necessary fraudulent intent or that steven unreasonably believed that he could pay his debts as they came due see fla stat sec a and b also respondent has failed to persuade us of steven’s insolvency since certain conclusions best reached in our consideration of fla stat sec are also necessary to our consideration of fla stat sec we will examine such latter section first fla stat sec a introduction to prevail under fla stat sec respondent must show among other things either that at the time of the transfer steven was insolvent or as a result of the transfer he became insolvent see fla stat sec respondent has failed to make either showing b fla stat sec under fla stat sec a debtor is insolvent if the sum of his debts is greater than the fair value of all of his assets balance_sheet insolvency the record is adequate for us to find that on the transfer date steven had substantial liabilities ’ respondent has failed to propose any finding of fact with respect to the fair value of steven’s assets on brief respondent asks us conclude that steven was insolvent on the transfer date because on that date steven w van aernam’s income stream had dwindled to a trickle or had ceased altogether since he had been convicted on two federal crimes and was about to be sentenced to a prison term respondent states respondent has been unable to locate assets in steven w van aernam’s name whose value approaches his income_tax liabilities petitioner credibly testified that steven had assets on the transfer date and afterwards h e had plenty of tools and equipment money to give his divorce lawyer money to give his lawyer at that time and then afterwards even after he went into jail--that he gave money to have his appeal made so i believe that he definitely has money out there respondent has failed to carry his burden of proving steven’s balance_sheet insolvency respondent’s statement on brief that he has been unable to locate assets in steven’s name unsupported by any testimony or other evidence concerning his search carries no weight respondent’s claim that steven’s income may have slowed to a trickle or stopped is also of no respondent claims that steven owed approximately dollar_figure to the state of florida and the internal_revenue_service -- - weight since unsupported by evidence petitioner’s testimony that steven had money contradicts respondent’s conclusion that steven had no income or assets on brief respondent states that steven 1s currently serving the third year of a 15-year prison sentence respondent has not shown any effort to obtain steven’s testimony as to the extent of his assets respondent has failed to carry his burden of proving that steven was insolvent within the meaning of fla stat sec because he has failed to establish the fair value of steven’s assets respondent having failed to do that we cannot say that steven was insolvent within the meaning of fla stat sec cc fla stat sec under fla stat sec a debtor is presumed to be insolvent if he is generally not paying his debts as they become due respondent has failed to propose any finding with respect to whether steven was generally paying his debts as they came due respondent’s argument on brief is that steven was unable to pay his debts as they became due since his assets were of limited value and his income producing potential had dissipated that argument has no more traction here than it did with respect to fla stat sec while on the transfer date steven may have been liable for his tax bills respondent has failed to prove that generally he was not paying his debts as they came due d conclusion respondent has failed to prove that with respect to the united_states steven made a fraudulent transfer within the meaning of fla stat sec fla stat sec a introduction to prevail under fla stat sec respondent must show that the transfer was made either with fraudulent intent or without receiving a reasonably equivalent value in exchange and the debtor knew or should have known his debts would be beyond his ability to pay as they fell due respondent has failed to make either showing b fla stat sec a to prevail under fla stat sec a respondent must show among other things that the transfer was made with actual intent to hinder delay or defraud any creditor of the debtor fla stat sec provides that in determining actual intent consideration may be given to but is not limited to several factors respondent directs our attention to the following of those factors the transfer was to an insider including a relative before the transfer was made the debtor had been sued or threatened with suit the transfer was of substantially_all the debtor’s assets - - the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred the debtor was insolvent or became insolvent shortly after the transfer was made the transfer occurred shortly before or after a substantial debt was incurred fla stat sec a d e hh respectively an additional factor is whether the transfer was disclosed or concealed see fla stat sec c we can draw no inferences from the third and fifth factors since respondent has failed to prove that the transfer was of substantially_all of steven’s assets or he was insolvent in petitioner’s favor is the fact that the transfer was disclosed a public record was made on date the remaining four factors the four factors considered only in light of the stipulated facts could support a finding that steven’s actual intent was to defraud any creditor the transfer was to steven’s wife after he had been indicted on the drug charges shortly before steven incurred a large fine and apparently without steven’s receiving consideration of reasonably equivalent value the stipulated facts however are not the only light in which to consider the four factors there is also petitioner’s testimony considering petitioner’s testimony together with the stipulated facts we surmise that the following led up to petitioner’s sale of the pelican avenue property altogether the - pelican avenue transaction steven found the pelican avenue property he along with john richards intended to improve it by building a house upon it which they would then sell john richards and steven’s father contributed dollar_figure and dollar_figure respectively towards the purchase_price steven convinced petitioner to contribute dollar_figure or dollar_figure steven made no cash contribution the contract of sale was between sandra archer as seller and the van aernams as buyers when steven was arrested the purchase_price had been paid and the time specified in the sale contract to close the purchase had expired but no closing had taken place petitioner worrying that she would lose her money asked for a deed and on date she obtained the first quitclaim_deed from ms archer on date steven obtained the first warranty deed from ms archer on date steven conveyed the property back to petitioner by the second quitclaim_deed by letter dated date john richards by his attorney suggested that steven convey the property to mr richards who would purchase steven’s interest for a fair price the property was subsequently sold for dollar_figure -- - the record here leaves much to be desired nevertheless stipulated facts and exhibits confirm petitioner’s testimony that the deposit was received from her john richards paid a portion of the purchase_price of the property and none of the purchase_price came from steven we think the following to be fair inferences from the record and we so find petitioner contributed her own money to the pelican avenue transaction she contributed that money on her own behalf she did not make a loan to steven john richards and petitioner’s father-in-law likewise contributed their own moneys in their own interest and not as loans to steven steven contributed no money but nonetheless sdollar_figurein part that may be due to the fact that respondent waited until the start of the trial to add fla stat sec actual intent to defraud or lack of fair consideration to fla stat sec insolvency as the basis for his claim that the pelican avenue property was fraudulently transferred to petitioner while respondent must have believed that he could prove fraudulent intent from the stipulated facts petitioner appears to have been caught off guard by that addition to respondent’s claim our review of petitioner’s direct testimony convinces us that she had given no consideration to the relationship between the stipulated facts and the elements of the fraudulent intent claim no doubt that is because until the start of the trial respondent’s trial memorandum had not informed her of that claim her direct testimony was principally in rebuttal to the claim that steven was insolvent indeed much of the testimony from which we construct the pelican avenue transaction came during respondent’s cross--examination of petitioner in part we accord her testimony credibility because of its spontaneous nature - - on account of finding the property he would share in the profit from developing the property the arrangement among petitioner steven petitioner’s father-in-law and john richards to acquire improve and sell the property was in the nature of a joint_venture the joint_venture the van aernams were to take title to the property as trustees or in some other capacity as custodians of title on behalf of the joint venturers the joint_venture plan was abandoned sometime after steven’s indictment in recognition of such abandonment and anticipating john richards’ efforts to recover his investment in the joint_venture steven conveyed the property to petitioner by the second gquitclaim deed petitioner received the property from steven in recognition of her own interest and subject_to the interests of john richards and her father-in-law and also steven considering the four factors in light of petitioner’s testimony and the fifth factor favorable to petitioner of disclosure we decline to infer from the factors listed in fla stat sec that steven’s actual intent was to hinder delay or defraud any creditor of his in connection with the transfer respondent offers no other basis for us to find a fraudulent transfer within the meaning of fla stat sec a there are numerous persons other than petitioner who could have shed light on the pelican avenue transaction - respondent failed to call any of them respondent has failed to prove a fraudulent transfer within the meaning of fla stat sec a cc fla stat sec b respondent seeks to prevail under fla stat sec b by showing that steven made the transfer w ithout receiving a reasonably equivalent value in exchange and when he i ntended to incur or believed or reasonably should have believed that he would incur debts beyond his ability to pay as they became due fla stat sec b to satisfy the intent or belief element in the statute respondent relies on what steven reasonably should have believed not on what he intended or actually believed steven w van aernam reasonably should have believed that he would soon incur debts beyond his ability to pay as they became due at the time he made the transfer respondent argues that steven had already accrued substantial debts to the internal_revenue_service and with the impending criminal fine of as much as dollar_figure steven w van aernam reasonably should have believed that on date he would soon incur debts beyond his ability to pay as they became due first respondent has failed to prove that the transfer was not made for reasonably equivalent value we have found that steven contributed no money to the purchase of the property yet - - on account of finding the property he would share in any profit from developing the property see supra sec iv d b there was no development of the property and respondent has failed to show that steven’s interest in the property was worth more than the dollar_figure that he received in consideration of the transfer also respondent has failed to carry his burden of proving that at the time of the transfer steven reasonably should have believed that he would incur debts beyond his ability to pay them as they became due respondent’s principal failure in that regard is the same as his failure with respect to his showing of steven’s insolvency see infra sec iv d he has not shown steven’s assets and therefore we cannot reach the conclusion that steven lacked the ability to pay nor can we infer that fact from the fact that steven did not pay his debts although the parties have stipulated that on date steven incurred a criminal fine of dollar_figure they have not stipulated nor is there any evidence that steven did not pay that fine when it came due also as stated we have in evidence records of assessments and payments pertaining to steven’s taxable years through respondent’s witness testified to some of the entries on those records she did not however testify that any assessments shown on those records remain unpaid the records are not self-explanatory and we will not presume to interpret them ourselves especially since respondent failed to propose any - - findings_of_fact based either on the records or his witness’ testimony respondent has failed to prove a fraudulent transfer within the meaning of fla stat sec b v conclusion petitioner is not on account of the transfer of the pelican avenue property liable as a transferee of steven decision will be entered for petitioner
